PER CURIAM:
This court has previously considered this case and remanded it to the United States District Court for the Southern District of Texas. Sun Oil Company of Pennsylvania v. Federal Energy Administration, 572 F.2d 867 (TECA 1978). On trial after remand the district court filed a memorandum and order ruling on the merits of the case. We affirm the judgment of the district court on the basis of its memorandum and order. Sun Oil Company of Pennsylvania v. Department of Energy and Oskey Gasoline and Oil Company (S.D.Tex.1979).
Affirmed.